Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered October 26, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility. Defendant was identified by two witnesses, was found in a car stolen during the gunpoint robbery, and, when confronted by the victim at the police station, said, “Oh, that’s the guy we robbed.”
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.